DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment was  filed July 2, 2019. Claims 1, 3-4, 7-11,13-19, 20 and 24 were amended.  Claims 2, 5-6 and 25-27 were cancelled. Claims 1, 3-4, and 7-24 are under consideration in this Office Action.

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-4, 8 and 11-13 are drawn to a composition comprising multiple reagents, each capable of detecting, binding, specifically complexing with, or measuring the level of one of the recited bacterium in a sample.
Group II, claims 1, 7, 9 and 10 are drawn to a composition further comprising a reagent capable of detecting, binding, specifically complexing with, or measuring the expression of a biomarker selected from: i. beta defensins; ii. SLPI: iii. IL-1Ra; iv. MIP1 alpha; v. MIP lbeta; vi. IL-1b; vii. IL-6; vili. MCP-1; ix. IL-1a; x. Interferon-gamma; and x1. Interferon-epsilon.
Group III, claims 14-15 and 17-19 are drawn to a method of detecting the likelihood of occurrence of preterm birth, the method comprising detecting the presence or level of one or more instantly recited bacterium in a patient sample.
Group IV, claims 14 and 16 are drawn to a method of detection comprising measuring the level of one or more of i. beta defensins; ii. SLPI: iii. IL-1Ra; iv. MIP1 alpha; v. MIP lbeta; vi. IL-1b; vii. IL-6; viii. MCP-1; ix. IL-1a; x. Interferon-gamma; and x1. Interferon-epsilon.
Group V, claims 20-21 and 24 are drawn to a method of diagnosing and treating a subject for an increased risk of preterm birth, the method comprising: contacting a sample from the subject with a reagent capable of detecting, binding, specifically complexing with, or measuring the level of one of the recited bacterium.
Group VI, claims 20, 22 and 23 are drawn to a method of diagnosing and treatment, wherein the therapeutic is vaginal progesterone.


6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Chim et al., (WO 2016/000539 published Jan 2016; priority to June 2014).  The Chinese University of Hong Kong discloses a composition for practicing the methods described herein to assess the level of bacteria from one or more specific taxa in a pregnant subject [Para.0105] comprising at least one reagent capable of detecting, binding, specifically complexing with or measuring the level of one of a bacterium in a sample, wherein the bacterium is Megasphaera (any species in genus) (detecting bacterial taxa for predicting adverse pregnancy outcomes. The invention provides compositions for practicing the methods described herein to assess the level of bacteria from one or more specific taxa in a pregnant subject detecting in a biological sample taken from the subject the level of Megasphaera cerevisiae, Atopobium vaginae, Sneathia sanguinegens [Para.0004]; the step of detecting includes sequence-specific probe/primer hybridization [Para.0032].
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-VI lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JANA A HINES/Primary Examiner, Art Unit 1645